Exhibit 10.2
AMENDMENT TO
STOCK OPTION AGREEMENTS
     This AMENDMENT TO STOCK OPTION AGREEMENTS (the “Amendment”) is made and
entered into effective as of May 20, 2009 by and between HCC INSURANCE HOLDINGS,
INC., a Delaware corporation (the “Company”), and FRANK J. BRAMANTI (the
“Executive”).
W I T N E S S E T H :
     WHEREAS, the Company and the Executive are party to (i) that certain
Non-Employee Director Stock Option Agreement Under the HCC Insurance Holdings,
Inc. 2001 Flexible Incentive Plan dated effective as of December 20, 2004;
(ii) that certain Non-Employee Director Stock Option Agreement Under the HCC
Insurance Holdings, Inc. 2004 Flexible Incentive Plan dated effective as of
January 5, 2006 (together with the agreement referenced in clause (i), the
“Director Option Agreements”); and (iii) that certain Non-Qualified Stock Option
Agreement Under the HCC Insurance Holdings, Inc. 2004 Flexible Incentive Plan
dated effective as of March 2, 2007 (the “Employee Option Agreement,” and
together with the Director Option Agreements, the “Option Agreements”);
     WHEREAS, the Company and the Executive desire to amend the Option
Agreements as set forth herein; and
     WHEREAS, the Compensation Committee of the Board of Directors has approved
the amendment of the Option Agreements as set forth herein.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained and other good and valuable consideration, the parties hereto
agree as follows:
     3. Amendments to the Director Option Agreements.
     (a) Section 6(a) of each Director Option Agreement is amended by deleting
the words “within sixty (60) days after the termination of such employment or,
if shorter, during the unexpired term of this option,” and replacing them with
“during the unexpired term of this option.”
     (b) Section 6(c) of each Director Option Agreement is amended by deleting
the words “within thirty (30) days after the termination of service or, if
shorter, during the unexpired term of this option,” and replacing them with
“during the unexpired term of this option.”
     4. Amendments to the Employee Option Agreement.
     (a) Section 6(e) of the Employee Option Agreement is amended by deleting
the words “within sixty (60) days after the termination of such employment or,
if shorter, during

 



--------------------------------------------------------------------------------



 



the unexpired term of this option,” and replacing them with “during the
unexpired term of this option.”
     (b) Section 6(a) of the Employee Option Agreement is amended by deleting
the words “within thirty (30) days after the termination of such employment or,
if shorter, during the unexpired term of this option,” and replacing them with
“during the unexpired term of this option.”
     5. Ratification. Except as expressly provided herein, all other terms and
conditions of the Option Agreements remain unchanged, and as expressly amended
hereby, the Option Agreements are ratified and confirmed in all respects and
shall remain in full force and effect.
     IN WITNESS WHEREOF, the parties have duly executed this Amendment effective
as of the date set forth above.
HCC Insurance Holdings, Inc.

     
/s/ John N. Molbeck, Jr.
  /s/ Frank. J. Bramanti
 
   
John N. Molbeck, Jr.,
President and Chief Executive Officer
Date: May 21, 2009     
  Frank J. Bramanti
Date: May 21, 2009     

 